
	
		II
		110th CONGRESS
		2d Session
		S. 3355
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize the Crow Tribe of Indians water rights
		  settlement, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crow Tribe Water Rights Settlement
			 Act of 2008.
		2.PurposesThe purposes of this Act are—
			(1)to achieve a
			 fair, equitable, and final settlement of claims to water rights in the State of
			 Montana for—
				(A)the Crow Tribe;
			 and
				(B)the United States
			 for the benefit of the Tribe and allottees;
				(2)to authorize,
			 ratify, and confirm the Crow Tribe-Montana Water Rights Compact entered into by
			 the Tribe and the State on June 22, 1999;
			(3)to authorize and
			 direct the Secretary of the Interior—
				(A)to execute the
			 Crow Tribe-Montana Water Rights Compact; and
				(B)to take any other
			 action necessary to carry out the Compact in accordance with this Act;
			 and
				(4)to authorize the
			 appropriation of funds necessary for the implementation of the Compact and this
			 Act.
			3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means any individual who holds a beneficial real
			 property interest in an allotment of Indian land that is—
				(A)located within
			 the Reservation or the ceded strip; and
				(B)held in trust by
			 the United States.
				(2)Ceded
			 stripThe term ceded strip means the area identified
			 on the map attached as appendix 5 to the Compact.
			(3)CIP
			 OM&RThe term CIP OM&R means—
				(A)any recurring or
			 ongoing activity associated with the day-to-day operation of the Crow
			 Irrigation Project;
				(B)any activity
			 relating to scheduled or unscheduled maintenance of the Crow Irrigation
			 Project; and
				(C)any activity
			 relating to replacement of a feature of the Crow Irrigation Project.
				(4)CompactThe
			 term Compact means the water rights compact between the Tribe and
			 the State contained in section 85–20–901 of the Montana Code Annotated (2007)
			 (including any exhibit or part of or amendment to the Compact).
			(5)Crow irrigation
			 project
				(A)In
			 generalThe term Crow Irrigation Project means the
			 irrigation project—
					(i)authorized by
			 section 31 of the Act of March 3, 1891 (26 Stat. 1040);
					(ii)managed by the
			 Secretary (acting through the Bureau of Indian Affairs); and
					(iii)consisting of
			 the project units of—
						(I)Agency;
						(II)Big Horn;
						(III)Forty
			 Mile;
						(IV)Lodge Grass
			 #1;
						(V)Lodge Grass
			 #2;
						(VI)Pryor;
						(VII)Reno;
						(VIII)Soap Creek;
			 and
						(IX)Upper Little
			 Horn.
						(B)InclusionThe
			 term Crow Irrigation Project includes land held in trust by the
			 United States for the Tribe and the allottees in the Bozeman Trail and Two
			 Leggins irrigation districts.
				(6)Crow settlement
			 fundThe term Crow Settlement Fund means the fund
			 established by section 11(a).
			(7)Economic
			 developmentThe term Economic Development means any
			 activity the Tribe determines to further the economic development of the
			 Tribe.
			(8)Enforceability
			 dateThe term enforceability date means the date on
			 which the Secretary publishes in the Federal Register the statement of findings
			 described in section 10(e).
			(9)FinalThe
			 term final with reference to approval of the decree described in
			 section 10(e)(1)(A) means—
				(A)completion of any
			 direct appeal to the Montana Supreme Court of a decree by the Montana Water
			 Court pursuant to section 85–2–235 of the Montana Code Annotated (2007),
			 including the expiration of time for filing of any such appeal; or
				(B)completion of any
			 appeal to the appropriate United States Court of Appeals, including the
			 expiration of time in which a petition for certiorari may be filed in the
			 United States Supreme Court, denial of such petition, or issuance of the United
			 States Supreme Court’s mandate, whichever occurs last.
				(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(11)MR&I
			 system
				(A)In
			 generalThe term MR&I System means the
			 municipal, rural, and industrial water system of the Reservation, generally
			 described in the document entitled Crow Indian Reservation Municipal,
			 Rural and Industrial Water System Engineering Report prepared by HKM
			 Engineering, Inc., and dated July 2008.
				(B)InclusionsThe
			 term MR&I System includes—
					(i)the
			 raw water intake, water treatment plant, pipelines, storage tanks, pumping
			 stations, pressure-reducing valves, electrical transmission facilities, and
			 other items (including real property and easements necessary to deliver potable
			 water to the Reservation) appurtenant to the system described in subparagraph
			 (A); and
					(ii)in
			 descending order of construction priority—
						(I)the Big Horn
			 River Valley Subsystem; and
						(II)the Little Big
			 Horn River Valley Subsystem.
						(12)MR&I
			 system OM&RThe term MR&I System OM&R
			 means—
				(A)any recurring or
			 ongoing activity associated with the day-to-day operation of the MR&I
			 System;
				(B)any activity
			 relating to scheduled or unscheduled maintenance of the MR&I System;
			 and
				(C)any activity
			 relating to replacement of project features of the MR&I System.
				(13)ReservationThe
			 term Reservation means the area identified on the map attached as
			 appendix 4 to the Compact.
			(14)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(15)StateThe
			 term State means the State of Montana.
			(16)Tribal compact
			 administrationThe term Tribal Compact
			 Administration means any activity relating to—
				(A)the development
			 or enactment by the Tribe of the tribal water code;
				(B)establishment by
			 the Tribe of a water resources department; and
				(C)the operation by
			 the Tribe of that water resources department (or a successor agency) during the
			 10-year period beginning on the date of establishment of the department.
				(17)Tribal water
			 codeThe term tribal water code means a water code
			 adopted by the Tribe in accordance with section 7(f).
			(18)Tribal water
			 rightsThe term tribal water rights means—
				(A)the water rights
			 of the Tribe described in the Compact; and
				(B)the water rights
			 provided to the Tribe under section 8.
				(19)TribeThe
			 term Tribe means the Crow Tribe of Indians of the State of Montana
			 on behalf of itself and its members (but not its members in their capacities as
			 allottees).
			(20)Yellowtail dam
			 OM&RThe term Yellowtail Dam OM&R means the
			 charges levied by the Bureau of Reclamation for operation, maintenance, and
			 repair costs in association with storage contracts for water stored in Bighorn
			 Lake.
			(21)Water
			 development projectThe term Water Development
			 Project means any future potable water system developed by the Tribe to
			 serve the other portions of the Reservation, or such water development projects
			 as the Tribe determines to be appropriate to fulfill the water needs of its
			 members.
			4.Ratification of
			 compact
			(a)In
			 generalExcept as modified by this Act, and to the extent the
			 Compact does not conflict with this Act, the Compact is authorized, ratified,
			 and confirmed. To the extent amendments to the Compact are executed that are
			 consistent with this Act, such amendments are also authorized, ratified, and
			 confirmed.
			(b)Execution of
			 compactTo the extent that the Compact does not conflict with
			 this Act, the Secretary is directed to and shall promptly execute the Compact,
			 including all exhibits to or parts of the Compact requiring the signature of
			 the Secretary.
			(c)National
			 environmental policy Act of 1969
				(1)Environmental
			 complianceIn implementing the Compact, the Secretary shall
			 promptly comply with all applicable aspects of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), and all other applicable environmental Acts and
			 regulations.
				(2)Execution of
			 the compactExecution of the Compact by the Secretary under this
			 section shall not constitute a major Federal action under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary is
			 directed to carry out all Federal compliance necessary to implement the
			 Compact.
				5.Rehabilitation
			 and improvement of the crow irrigation project
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to rehabilitate
			 and improve the water diversion and delivery features of the Crow Irrigation
			 Project, in accordance with an agreement to be negotiated between the Secretary
			 and the Tribe.
			(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to rehabilitate or improve the water diversion or
			 delivery features of the Crow Irrigation Project.
			(c)ScopeThe
			 scope of the rehabilitation and improvement under this section shall be as
			 described in the document entitled Engineering Evaluation of Existing
			 Conditions, Crow Agency Rehabilitation Study prepared by HKM
			 Engineering, Inc., and dated July 2008.
			(d)Costs to
			 tribeCosts incurred by the Secretary in carrying out an
			 agreement under subsection (a) that are allocated to the Tribe shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $160,653,000,
			 except that the total amount of $160,653,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the rehabilitation and improvement.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the rehabilitation and improvement required by this
			 section.
			(g)Effect of
			 ActNothing in this Act affects any responsibility of the
			 Secretary relating to the operation, maintenance, or repair of the Crow
			 Irrigation Project.
			6.Design and
			 construction of MR&I system
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall carry out such activities as are necessary to design and
			 construct the water diversion and delivery features of the MR&I System, in
			 accordance with an agreement to be negotiated between the Secretary and the
			 Tribe.
			(b)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 with respect to any activity to design and construct the water diversion and
			 delivery features of the MR&I System.
			(c)ScopeThe
			 scope of the design and construction under this section shall be as described
			 in the document entitled Crow Indian Reservation Municipal, Rural and
			 Industrial Water System Engineering Report prepared by HKM Engineering,
			 Inc., and dated July 2008.
			(d)Costs to
			 tribeCosts incurred by the Secretary in carrying out an
			 agreement under subsection (a) that are allocated to the Tribe shall be
			 nonreimbursable.
			(e)FundingThe
			 Secretary’s obligation pursuant to this section shall not exceed $200,840,000,
			 except that the total amount of $200,840,000 shall be increased or decreased,
			 as appropriate, based on ordinary fluctuations from May 1, 2008, in
			 construction cost indices applicable to the types of construction involved in
			 the design and construction.
			(f)AgreementAt
			 the request of the Tribe, in accordance with applicable Federal law, the
			 Secretary shall enter into an agreement with the Tribe to implement the
			 provisions of this section by which the Tribe shall plan, design, and construct
			 any or all of the design and construction required by this section.
			7.Tribal water
			 rights
			(a)Intent of
			 CongressIt is the intent of Congress to provide to each allottee
			 benefits that are equivalent to or exceed the benefits allottees currently
			 possess, taking into consideration—
				(1)the potential
			 risks, cost, and time delay associated with litigation that would be resolved
			 by the Compact and this Act;
				(2)the availability
			 of funding under this Act and from other sources;
				(3)the availability
			 of water from the tribal water rights; and
				(4)the applicability
			 of section 7 of the Act of February 8, 1887 (25 U.S.C. 381).
				(b)Confirmation of
			 tribal water rights
				(1)In
			 generalThe tribal water rights are ratified, confirmed, and
			 declared to be valid.
				(2)UseUse
			 of the tribal water rights shall be subject to the terms and conditions
			 established by the Compact.
				(c)Holding in
			 trustThe tribal water rights shall be held in trust by the
			 United States for the use and benefit of the Tribe, and the allottees in
			 accordance with this section.
			(d)AllotteesAs
			 specified in and provided for in this Act:
				(1)Entitlement to
			 waterAny entitlement to water of an allottee under Federal law
			 shall be satisfied from the tribal water rights.
				(2)AllocationsAllottees
			 shall be entitled to a just and equitable allocation of water for irrigation
			 purposes.
				(3)Satisfaction of
			 claimsThe water rights and other benefits granted by this Act
			 shall be considered full satisfaction of any claim of an allottee waived
			 pursuant to section 10(a)(2).
				(4)Exhaustion of
			 remediesBefore asserting any claim against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, an allottee shall exhaust remedies available under the tribal
			 water code or other applicable tribal law.
				(5)ClaimsFollowing
			 exhaustion of remedies available under the tribal water code or other
			 applicable tribal law, an allottee may seek relief under section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), or other applicable law.
				(6)AuthorityThe
			 Secretary shall have the authority to protect allottees’ rights as specified in
			 this section.
				(e)Authority of
			 tribe
				(1)In
			 generalExcept as provided in paragraph (2), the Tribe shall have
			 sole authority to allocate, distribute, and lease the tribal water
			 rights—
					(A)in accordance
			 with the Compact; and
					(B)subject to
			 approval of the Secretary of the tribal water code under subsection
			 (f)(3)(B).
					(2)Leases by
			 allotteesNotwithstanding paragraph (1), and subject to the
			 tribal water code and applicable tribal and Federal law, an allottee may,
			 pursuant to the tribal water code, lease any interest in land held by the
			 allottee, together with any water right determined to be appurtenant to the
			 interest in land.
				(f)Tribal water
			 code
				(1)In
			 generalNotwithstanding the time period set forth in article
			 (IV)(A)(2)(b) of the Compact, not later than 1 year after the enforceability
			 date, the Tribe shall enact a tribal water code, that provides for—
					(A)the management,
			 regulation and governance of all uses of the tribal water rights in accordance
			 with the Compact; and
					(B)establishment by
			 the Tribe of conditions, permit requirements, and other limitations relating to
			 the storage, recovery, and use of the tribal water rights in accordance with
			 the Compact.
					(2)InclusionsSubject
			 to the approval of the Secretary, the tribal water code shall provide
			 that—
					(A)tribal
			 allocations of water to allottees shall be satisfied with water from the tribal
			 water rights;
					(B)charges for
			 delivery of water for irrigation purposes for allottees shall be assessed on a
			 just and equitable basis;
					(C)there is a
			 process by which an allottee may request that the Tribe provide water for
			 irrigation use in accordance with this Act;
					(D)there is a due
			 process system for the consideration and determination by the Tribe of any
			 request by an allottee, or any successor in interest to an allottee, for an
			 allocation of such water for irrigation purposes on allotted land, including a
			 process for—
						(i)appeal and
			 adjudication of any denied or disputed distribution of water; and
						(ii)resolution of
			 any contested administrative decision; and
						(E)there is a
			 requirement that any allottee with a claim relating to the enforcement of
			 rights of the allottee under the tribal water code or relating to the amount of
			 water allocated to land of the allottee must first exhaust remedies available
			 to the allottee under tribal law and the tribal water code before initiating an
			 action against the United States or petitioning the Secretary pursuant to
			 subsection (d)(5).
					(3)Action by
			 Secretary
					(A)In
			 generalThe Secretary shall administer the tribal water rights
			 until the tribal water code is enacted in accordance with paragraph (1) and
			 those provisions requiring approval pursuant to paragraph (2).
					(B)ApprovalThe
			 tribal water code shall not be valid unless—
						(i)the
			 provisions of the tribal water code required by paragraph (2) are approved by
			 the Secretary; and
						(ii)each amendment
			 to the tribal water code that affects a right of an allottee is approved by the
			 Secretary.
						(g)EffectExcept
			 as otherwise specifically provided in this section, nothing in this Act—
				(1)authorizes any
			 action by an allottee against any individual or entity, or against the Tribe,
			 under Federal, State, tribal, or local law; or
				(2)alters or affects
			 the status of any action pursuant to section 1491(a) of title 28, United States
			 Code.
				8.Storage
			 allocation from bighorn lake
			(a)Storage
			 allocation to tribe
				(1)In
			 generalAs described in and subject to article III(A)(1)(b) of
			 the Compact, the Secretary shall allocate to the Tribe 300,000 acre-feet per
			 year of water stored in Bighorn Lake, Yellowtail Unit, Lower Bighorn Division,
			 Pick Sloan Missouri Basin Program, Montana, under a water right held by the
			 United States and managed by the Bureau of Reclamation, as measured at the
			 outlet works of Yellowtail Dam, including—
					(A)not more than
			 150,000 acre-feet per year of the allocation, which may be used in addition to
			 the natural flow right described in article III(A)(1)(a) of the Compact;
			 and
					(B)150,000 acre-feet
			 per year of the allocation, which may be used only as supplemental water for
			 the natural flow right described in article III(A)(1)(a) of the Compact for use
			 in times of natural flow shortage.
					(2)Treatment
					(A)In
			 generalThe allocation under paragraph (1) shall be considered to
			 be part of the tribal water rights.
					(B)Priority
			 dateThe priority date of the allocation under paragraph (1)
			 shall be the priority date of the water right held by the Bureau of
			 Reclamation.
					(C)Administration
						(i)In
			 generalThe Tribe shall administer the water allocated under
			 paragraph (1) in accordance with the Compact.
						(ii)Temporary
			 transferIn accordance with subsection (c), the Tribe may
			 temporarily transfer by service contract, lease, exchange, or other agreement,
			 not more than 50,000 acre-feet of water allocated under paragraph (1)(A) off
			 the Reservation, subject to the approval of the Secretary and the requirements
			 of the Compact.
						(b)Allocation
			 agreement
				(1)In
			 generalAs a condition of receiving an allocation under this
			 section, the Tribe shall enter into an allocation agreement with the Secretary
			 to establish the terms and conditions of the allocation, in accordance with the
			 terms and conditions of the Compact and this Act.
				(2)InclusionsThe
			 allocation agreement under paragraph (1) shall include, among other things, a
			 provision that—
					(A)it is without
			 limit as to term;
					(B)the Tribe, and
			 not the United States, shall be entitled to all consideration due to the Tribe
			 under any lease, contract, or agreement the Tribe may enter into pursuant to
			 the authority in subsection (c);
					(C)the United States
			 shall have no trust obligation or other obligation to monitor, administer, or
			 account for—
						(i)any
			 funds received by the Tribe as consideration under any lease, contract, or
			 agreement the Tribe may enter into pursuant to the authority in subsection (c);
			 or
						(ii)the expenditure
			 of such funds;
						(D)if the facilities
			 at Yellowtail Dam are significantly reduced or are anticipated to be
			 significantly reduced for an extended period of time, the Tribe shall have the
			 same storage rights as other storage contractors with respect to the allocation
			 under this section;
					(E)the costs
			 associated with the construction of the storage facilities at Yellowtail Dam
			 allocable to the Tribe—
						(i)shall be
			 nonreimbursable; and
						(ii)shall be
			 excluded from any repayment obligation of the Tribe; and
						(F)no water service
			 capital charges shall be due or payable for any water allocated to the Tribe
			 pursuant to this Act and the allocation agreement, regardless of whether that
			 water is delivered for use by the Tribe or is delivered under any leases,
			 contracts, or agreements the Tribe may enter into pursuant to the authority in
			 subsection (c).
					(c)Temporary
			 transfer for use off reservation
				(1)In
			 generalNotwithstanding any other provision of statutory or
			 common law, subject to paragraph (2), on approval of the Secretary and subject
			 to the terms and conditions of the Compact, the Tribe may enter into a service
			 contract, lease, exchange, or other agreement providing for the temporary
			 delivery, use, or transfer of not more than 50,000 acre-feet per year of water
			 allocated under subsection (a)(1)(A) for use off the Reservation.
				(2)RequirementAn
			 agreement under paragraph (1) shall not permanently alienate any portion of the
			 water allocated under subsection (a)(1)(A).
				(d)Remaining
			 storage
				(1)In
			 generalUpon the date of enactment of this Act, water in Bighorn
			 Lake shall be considered to be fully allocated and no further storage
			 allocations shall be made by the Secretary.
				(2)Effect of
			 subsectionNothing in this subsection prevents the Secretary from
			 renewing the storage contract with Pennsylvania Power and Light Company
			 consistent with the allocation to Pennsylvania Power and Light Company in
			 existence on the date of enactment of this Act, or entering into future
			 agreements with the Northern Cheyenne or Crow Tribes facilitating the Northern
			 Cheyenne and Crow Tribes’ use of their allocations of water from Bighorn
			 Lake.
				9.Satisfaction of
			 claims
			(a)In
			 generalThe benefits provided to the Tribe and the allottees
			 under the Compact and this Act shall be considered to completely satisfy all
			 claims of the Tribe and the allottees waived and released pursuant to section
			 10.
			(b)No recognition
			 of water rightsNotwithstanding subsection (a) and except as
			 provided in section 7(d), nothing in this Act recognizes or establishes any
			 right of a member of the Tribe or an allottee to water within the Reservation
			 or the ceded strip.
			10.Waivers and
			 releases of claims
			(a)In
			 general
				(1)Claims for
			 water rights by the tribe on behalf of itself and its members (but not its
			 members in their capacities as allottees) and by the United States on behalf of
			 the tribe and its members (but not members in their capacities as
			 allottees)Subject to the retention of rights set forth in
			 subsection (c), as consideration for the benefits granted under the Compact and
			 this Act, the Tribe, on behalf of the Tribe and tribal members (but not tribal
			 members in their capacities as allottees) is authorized, and the United States,
			 on behalf of the Tribe and its members (but not members in their capacities as
			 allottees), is authorized and directed, to execute a waiver and release of any
			 claims for water rights, including claims based on aboriginal title, within the
			 State arising from time immemorial up to and including the enforceability date,
			 except to the extent that such claims are recognized in the Compact or this
			 Act.
				(2)Claims for
			 water rights by the United States on behalf of allotteesSubject
			 to the retention of rights set forth in subsection (c), the United States on
			 behalf of allottees, as consideration for the benefits granted under the
			 Compact and this Act, is authorized and directed to execute a waiver and
			 release of any claims for water rights, including claims based on aboriginal
			 title, within the Reservation and the ceded strip arising from time immemorial
			 and, thereafter, forever, except to the extent that such claims are recognized
			 in the Compact or this Act.
				(3)Waiver and
			 release of claims against the United StatesSubject to the
			 retention of rights set forth in subsection (c), the Tribe, on behalf of the
			 Tribe and tribal members (but not members in their capacities as allottees), as
			 consideration for the benefits granted under the Compact and this Act, is
			 authorized to execute a waiver and release of any claims against the United
			 States (or agencies, or employees of the United States) under Federal, State,
			 or other law for—
					(A)all claims that
			 the Tribe may have against the United States, its agencies, or employees,
			 arising out of, resulting from, or relating in any manner to claims for water
			 rights in the State that the United States acting in its capacity as trustee
			 for the Tribe asserted, or could have asserted, in any court proceeding at any
			 time up to and including the date of enactment of this Act;
					(B)all claims
			 relating to damages, losses, injuries to water, land, or other trust resources
			 due to loss of water or water rights, including claims of interference with,
			 diversion or taking of water, or claims relating to failure to protect,
			 acquire, replace, or develop water or water rights within the State of Montana
			 that accrued at any time up to and including the date of enactment of this Act
			 and that the Tribe asserted or could have asserted in any court against the
			 United States, its agencies, or employees;
					(C)all claims
			 arising out of, resulting from or relating in any manner to the litigation of
			 claims relating to the Tribe’s water rights in the State that accrued at any
			 time up to and including the date of enactment of this Act; and
					(D)all claims
			 arising out of, resulting from, or relating in any manner to the negotiation,
			 execution, or the adoption of the Compact or the Act at any time up to and
			 including the date of enactment of this Act.
					(b)Effectiveness
			 of waivers and releasesThe waivers under subsection (a) shall
			 take effect on the enforceability date.
			(c)Retention of
			 rightsNotwithstanding any other provision of this Act or the
			 Compact, the Tribe, on behalf of itself and tribal members (but not members in
			 their capacities as allottees), and the United States, acting as trustee for
			 the Tribe, tribal members, and the allottees, retain the right to
			 assert—
				(1)claims for
			 enforcement of the Compact, this Act, and any judgment and decree issued by any
			 court of appropriate jurisdiction in connection with the approval of the
			 Compact or this Act;
				(2)claims for
			 enforcement of any water rights acquired after the date of enactment of this
			 Act;
				(3)any and all
			 claims relating to activities affecting the quality of water;
				(4)any objections to
			 any claims for water rights under State law by or for any parties in the
			 Montana statewide adjudication of water rights under title 85 of part 2,
			 Montana Code Annotated (2007); and
				(5)claims for all
			 rights, privileges, immunities, and powers not specifically waived and released
			 pursuant to subsection (a) or article VII(E) of the Compact.
				(d)Effect of
			 compact and ActNothing in the Compact or this Act—
				(1)affects the
			 authority of the United States, acting in a sovereign capacity, to carry out
			 any other Federal law (including regulations), including laws relating to
			 health, safety, or the environment, such as—
					(A)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.);
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.); and
					(D)the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource
			 Conservation and Recovery Act of 1976);
					(2)affects the
			 authority of the United States to carry out any activity as a trustee for any
			 Indian tribe other than the Tribe (or for any allottee of such an Indian
			 tribe); or
				(3)confers on any
			 State court jurisdiction—
					(A)to enforce
			 Federal environmental law regarding the duties of the United States; or
					(B)to conduct
			 judicial review of any Federal agency action.
					(e)Enforceability
			 date
				(1)In
			 generalThe enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)the Montana Water
			 Court has issued a final judgment and decree approving the Compact, or if the
			 Montana Water Court is found to lack jurisdiction, the United States District
			 Court of jurisdiction has approved the Compact as a consent decree and such
			 approval is final;
					(B)$44,000,000 has
			 been deposited in the Crow Settlement Fund;
					(C)the Secretary has
			 fulfilled his obligations to negotiate an agreement with the Tribe in
			 accordance with sections 5(a) and 6(a);
					(D)the State has
			 appropriated and paid into an interest-bearing escrow account any payments then
			 due to the Tribe under the Compact;
					(E)the Tribe has
			 ratified the Compact by submitting the Act and the Compact to a vote by the
			 tribal membership for approval or disapproval and the tribal membership has
			 voted to approve the Act and the Compact by a majority of votes cast on the day
			 of the vote, as certified by the Secretary and the Tribe; and
					(F)the Secretary has
			 fulfilled the requirements of section 8(a).
					(f)Failure of
			 enforceability date To occurIf, because of the failure the
			 enforceability date to occur by December 31, 2014, this section does not become
			 effective, the Tribe, tribal members, and allottees, and the United States on
			 behalf of the Tribe, tribal members, and allottees, shall retain the right to
			 assert any and all claims for water within the State of Montana.
			(g)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts authorized to be appropriated to carry out this Act
			 are appropriated.
				(2)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				11.Crow Settlement
			 Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Crow Settlement Fund,
			 consisting of such amounts as are deposited in the fund under subsections (c)
			 through (h) of section 14.
			(b)Accounts of
			 Crow Settlement FundThe Secretary shall establish in the Crow
			 Settlement Fund the following accounts:
				(1)The Tribal
			 Compact Administration account, consisting of amounts authorized pursuant to
			 section 14(c).
				(2)The Economic
			 Development account, consisting of authorized pursuant to section 14(d).
				(3)The Water
			 Development Projects account, consisting of authorized pursuant to section
			 14(e).
				(4)The MR&I
			 System OM&R account, consisting of authorized pursuant to section
			 14(f).
				(5)The Yellowtail
			 Dam OM&R account, consisting of amounts authorized pursuant to section
			 14(g).
				(6)The CIP OM&R
			 account, consisting of authorized pursuant to section 14(h).
				(c)Deposits to
			 Crow Settlement Fund
				(1)In
			 generalThe Secretary of the Treasury shall promptly deposit in
			 the Crow Settlement Fund any amounts appropriated for that purpose.
				(2)Deposits to
			 accountsThe Secretary of the Treasury shall deposit amounts in
			 the accounts of the Crow Settlement Fund established under subsection (b) in
			 descending order of priority, with highest priority given to the Tribal Compact
			 Administration account established under subsection (b)(1).
				(d)Management
				(1)In
			 generalThe Secretary shall manage the Crow Settlement Fund, make
			 investments from the Crow Settlement Fund, and make monies available from the
			 Crow Settlement Fund for distribution to the Tribe consistent with the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.)
			 (referred to in this subsection as the Trust Fund Reform
			 Act).
				(2)Investment of
			 crow settlement fundThe Secretary shall invest amounts in the
			 Crow Settlement Fund in accordance with—
					(A)the Act of April
			 1, 1880 (25 U.S.C. 161);
					(B)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a);
					(C)the obligations
			 of Federal corporations and Federal Government-sponsored entities the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
						(i)the
			 obligations of the United States Postal Service described in section 2005 of
			 title 39, United States Code;
						(ii)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages,
			 obligations, and other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
						(iv)bonds, notes,
			 and debentures of the Commodity Credit Corporation described in section 4 of
			 the Act of March 8, 1938 (15 U.S.C. 713a–4); and
						(D)the obligations
			 referred to in section 201 of the Social Security Act (42 U.S.C. 401).
					(3)Distributions
			 from Crow Settlement FundThe Secretary shall disburse funds from
			 the Crow Settlement Fund in accordance with this section, as follows:
					(A)Tribal compact
			 administration accountThe Secretary shall make expenditures from
			 this account for expenditures by the Tribe for Tribal Compact Administration,
			 upon request by the Tribe for an expenditure included in the definition of
			 Tribal Compact Administration.
					(B)Economic
			 development accountThe Secretary shall disburse funds from this
			 account to the Tribe upon the Tribe’s presentation of an economic development
			 project proposed to be funded for an expenditure included in the definition of
			 Economic Development.
					(C)Water
			 development project accountThe Secretary shall disburse funds
			 from this account to the Tribe upon the Tribe’s presentation of a request for
			 funding for a project included in the definition of Water Development
			 Project.
					(D)Yellowtail dam
			 OM&R accountThe Secretary shall expend interest accrued on
			 the funds from this account in the prior fiscal year for Yellowtail Dam
			 OM&R costs in the subsequent year. The interest expended by the Secretary
			 shall be used to reduce the Yellowtail Dam OM&R costs to all tribal water
			 users on a pro rata basis for that year.
					(E)CIP OM&R
			 accountThe Secretary shall expend interest accrued on the funds
			 from this account in the prior fiscal year for CIP OM&R costs in the
			 subsequent year. The interest expended by the Secretary shall be used to reduce
			 the CIP OM&R costs to all tribal water users on a pro rata basis for that
			 year.
					(4)Withdrawals by
			 tribe
					(A)In
			 generalThe Tribe may withdraw any portion of amounts in the Crow
			 Settlement Fund on approval by the Secretary of a tribal management plan in
			 accordance with the Trust Fund Reform Act.
					(B)Requirements
						(i)In
			 generalIn addition to the requirements under the Trust Fund
			 Reform Act, the tribal management plan of the Tribe under subparagraph (A)
			 shall require that the Tribe spend any amounts withdrawn from the Crow
			 Settlement Fund in accordance with this Act.
						(ii)EnforcementThe
			 Secretary may carry out such judicial or administrative actions as the
			 Secretary determines to be necessary to enforce a tribal management plan to
			 ensure that amounts withdrawn by the Tribe from the Crow Settlement Fund under
			 this paragraph are used in accordance with this Act.
						(C)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of amounts withdrawn from the Crow Settlement Fund by
			 the Tribe under this paragraph.
					(D)Expenditure
			 plan
						(i)In
			 generalFor each fiscal year, the Tribe shall submit to the
			 Secretary for approval an expenditure plan for any portion of the amounts
			 described in subparagraph (A) that the Tribe elects not to withdraw under this
			 paragraph during the fiscal year.
						(ii)InclusionAn
			 expenditure plan under clause (i) shall include a description of the manner in
			 which, and the purposes for which, funds of the Tribe remaining in the Crow
			 Settlement Fund will be used during subsequent fiscal years.
						(iii)ApprovalOn
			 receipt of an expenditure plan under clause (i), the Secretary shall approve
			 the plan if the Secretary determines that the plan is—
							(I)reasonable;
			 and
							(II)consistent with
			 this Act.
							(5)Annual
			 reportsThe Tribe shall submit to the Secretary annual reports
			 describing each expenditure by the Tribe of amounts in the Crow Settlement Fund
			 during the preceding calendar year.
				(6)Certain per
			 capita distributions prohibitedNo amount in the Crow Settlement
			 Fund shall be distributed to any member of the Tribe on a per capita
			 basis.
				(e)AvailabilityThe
			 amounts in the Crow Settlement Fund shall be available for use by the Secretary
			 and withdrawal by the Tribe beginning on the enforceability date.
			(f)State
			 contributionThe State contribution shall be provided in
			 accordance with article VI(A) of the Compact.
			12.Yellowtail Dam,
			 Montana
			(a)Streamflow and
			 lake level management plan
				(1)In accordance
			 with Federal approval of the Compact, the Secretary is not limited from
			 exercising discretion as provided in section 4F of the Streamflow and Lake
			 Level Management Plan referred to in and part of the Compact.
				(2)Bighorn Lake
			 water management, including the Streamflow and Lake Level Management Plan, is a
			 Federal activity and review and enforcement of any water management decisions
			 shall be as provided by Federal law.
				(3)The Streamflow
			 and Lake Level Management Plan referred to in and part of the Compact shall be
			 interpreted to clearly reflect paragraphs (1) and (2).
				(b)Power
			 generation
				(1)Notwithstanding
			 any other provision of law, the Tribe shall have the exclusive right to develop
			 and market power generation as a water development project on the Yellowtail
			 Afterbay Dam.
				(2)The Bureau of
			 Reclamation shall cooperate with the Tribe on such project.
				(3)Any hydroelectric
			 power generated under this provision shall be used or marketed by the
			 Tribe.
				(4)The Tribe shall
			 retain any revenues from the sale of hydroelectric power generated under this
			 provision.
				(5)The United States
			 shall have no trust obligation to monitor, administer, or account for the
			 revenues received by the Tribe, or the expenditure of the revenues.
				(c)Consultation
			 with tribeThe Bureau of Reclamation shall consult with the Tribe
			 on at least a quarterly basis on all issues relating to the Bureau’s management
			 of Yellowtail Dam.
			13.Miscellaneous
			 provisions
			(a)Waiver of
			 sovereign immunity by the United StatesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(b)Other tribes
			 not adversely affectedNothing in this Act quantifies or
			 diminishes any land or water right, or any claim or entitlement to land or
			 water, of an Indian tribe, band, or community other than the Tribe.
			(c)Limitation on
			 claims for reimbursementWith respect to Indian land within the
			 Reservation or the ceded strip—
				(1)the United States
			 shall not submit against any Indian-owned land located within the Reservation
			 or the ceded strip any claim for reimbursement of the cost to the United States
			 of carrying out this Act and the Compact; and
				(2)no assessment of
			 any Indian-owned land located within the Reservation or the ceded strip shall
			 be made regarding that cost.
				(d)Limitation on
			 liability of United States
				(1)In
			 generalThe United States has no trust or other
			 obligation—
					(A)to monitor,
			 administer, or account for, in any manner, any funds provided to the Tribe by
			 any party to the Compact other than the United States; or
					(B)to review or
			 approve any expenditure of those funds.
					(2)IndemnificationThe
			 Tribe shall indemnify the United States, and hold the United States harmless,
			 with respect to all claims (including claims for takings or breach of trust)
			 arising from the receipt or expenditure of amounts described in paragraph
			 (1)(A).
				(e)Effect on
			 current lawNothing in this section affects any provision of law
			 (including regulations) in effect on the day before the date of enactment of
			 this Act with respect to preenforcement review of any Federal environmental
			 enforcement action.
			14.Authorization
			 of appropriations
			(a)Rehabilitation
			 and improvement of crow irrigation projectThere is authorized to
			 be appropriated $160,653,000, adjusted to reflect changes since May 1, 2008,
			 under section 5(d) for the rehabilitation and improvement of the Crow
			 Irrigation Project.
			(b)Design and
			 construction of MR&I systemThere is authorized to be
			 appropriated $200,840,000, adjusted to reflect changes since May 1, 2008, under
			 section 6(d) for the design and construction of the MR&I System.
			(c)Tribal compact
			 administrationThere is authorized to be appropriated $4,000,000
			 for Tribal Compact Administration.
			(d)Economic
			 development projectsThere is authorized to be appropriated
			 $40,000,000 for Economic Development Projects.
			(e)Water
			 development projectsThere is authorized to be appropriated
			 $37,594,000 (as adjusted to reflect changes during the period beginning on May
			 1, 2008, and ending on the date of appropriation) for Water Development
			 Projects.
			(f)MR&I system
			 OM&RThere is authorized to be appropriated $40,513,000 (as
			 adjusted to reflect changes during the period beginning on May 1, 2008, and
			 ending on the date of appropriation) for MR&I OM&R.
			(g)Yellowtail dam
			 OM&RThere is authorized to be appropriated $30,876,000 (as
			 adjusted to reflect changes during the period beginning on May 1, 2008, and
			 ending on the date of appropriation) for Yellowtail Dam OM&R.
			(h)CIP
			 OM&RThere is authorized to be appropriated $12,736,000 (as
			 adjusted to reflect changes during the period beginning on May 1, 2008, and
			 ending on the date of appropriation) for CIP OM&R.
			(i)Environmental
			 complianceThere are authorized to be appropriated such sums as
			 are necessary to carry out all necessary environmental compliance activities
			 undertaken by the Secretary associated with the Compact and this Act.
			(j)Bureau of
			 reclamation costs for crow irrigation projectThere are
			 authorized to be appropriated such sums as are necessary for the Bureau of
			 Reclamation to carry out its role as lead agency for the rehabilitation and
			 improvement of the Crow Irrigation Project.
			(k)Bureau of
			 reclamation costs for MR&I systemThere are authorized to be
			 appropriated such sums as are necessary for the Bureau of Reclamation to carry
			 out its role as lead agency for the design and construction of the MR&I
			 System.
			15.Repeal on
			 failure to meet effective dateIf the Secretary does not publish a
			 statement of findings under section 10(e) by December 31, 2014—
			(1)this Act is
			 repealed effective January 1, 2015, and any action taken by the Secretary and
			 any contract or agreement pursuant to the authority provided under any
			 provision of this Act shall be void;
			(2)any amounts
			 appropriated under section 14, together with any interest on those amounts,
			 shall immediately revert to the general fund of the Treasury; and
			(3)any amounts made
			 available under section 14 that remain unexpended shall immediately revert to
			 the general fund of the Treasury.
			
